Citation Nr: 0843536	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

1.  Entitlement to service connection for a left hip 
disability.  

2.  Entitlement to a temporary total evaluation based on a 
left hip disability requiring hospital treatment or a period 
of convalescence. 




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to April 
1994, and from March 1995 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reflect that the veteran had 
pain in the left inguinal area.  He underwent left inguinal 
surgery in March 2003.  However, thereafter, the veteran 
continued to complain of pain which radiated into areas on 
his left side, including the left hip.  The veteran underwent 
surgery involving the left ilioinguinal nerve.  The left 
inguinal nerve was divided.  The veteran continued to 
complain of pain on his left side, including the left hip.  
Left hip tendinitis was noted.  A June 2003 x-ray of the left 
hip was normal.  The veteran was referred to a Medical Board.  
Physical examination, in pertinent part, revealed that the 
veteran had deep pain at the hip area in the palpable area of 
the trochanter minor.  Crepitus was demonstrated on range of 
motion testing.  There was also snapping of the hip.  It was 
noted that a magnetic resonance imaging (MRI) of the left hip 
was essentially normal.  Ultrasound studies in the groin area 
revealed no gross pathology or herniation.  The diagnosis was 
hip pain secondary to neuroma of the ilioinguinal nerve and 
snapping hip at the trochanter minor.  The Physical 
Evaluation Board concurred.  The veteran was given a 
permanent 3 profile and was discharged.  

In a June 2004 rating decision after service discharge, 
service connection was established for residuals of a left 
inguinal hernia repair with ilioinguinal nerve entrapment, 
postoperative (also claimed as groin pain, bulge, radiation 
pain the left genital area, radiating pain in the left thigh, 
and left lower abdominal repair).  

Thereafter, VA records were received which included June 2004 
records which documented continued complaints of left hip 
pain.  The veteran reported that he initially had left 
inguinal pain and was diagnosed with an inguinal hernia and 
had surgery.  The pain was still present thereafter, so the 
left ilioinguinal nerve was removed, but that did not affect 
the pain.  The veteran related that he was sent to an 
orthopedist to see if it was a hip problem.  The veteran was 
diagnosed as having chronic pain syndromes.  

A January 2006 MRI revealed a small intraosseous ganglion 
cyst versus osteoma of the left femoral head.  A computerized 
tomography (CT) was recommended, but there is no evidence 
that it was performed.  In February 2006, the veteran related 
left hip pain and popping.  An arthroscopy was recommended.  
In April 2006, the veteran underwent a left hip arthroscopy 
which revealed femoral acetabular impingement of the left 
hip, a labral tear of the left hip, and synovitis.  

Although the veteran has been afforded examinations by VA, an 
evaluation of the left hip has not been performed.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

Because this case presents complex medical, and unresolved 
factual, questions which the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. App. 
219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The record suggests that a left hip disability was 
present during service; however, it is unclear if the left 
hip complaints were part and parcel of the hernia/left 
ilioinguinal nerve issues.  The veteran complained 
immediately after service of left hip pain, but the diagnosis 
did not pertain directly to the left hip.  By 2006, he 
clearly had diagnosed left hip disabilities.  Based on the 
proximity in time to service as well as complaints of left 
hip pain, the Board finds that the record suggests a possible 
etiology connection.  However, a medical opinion is required 
in that regard.  

A decision on the issue of entitlement to a temporary total 
evaluation based on a left hip disability requiring hospital 
treatment or a period of convalescence is deferred pending 
completion of the requested development as set forth above.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current left hip 
disability.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current left hip disability is 
related to service.  The examiner should 
comment on the in-service medical records 
documenting left hip pain and left 
inguinal hernia repair with ilioinguinal 
nerve entrapment, and the significance of 
such findings in relation to the 
veteran's current left hip disabilities.  
In addition, the examiner should 
specifically comment on the April 2006 
arthroscopic findings of femoral 
acetabular impingement of the left hip, a 
labral tear of the left hip, and 
synovitis and whether they are related to 
service.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issues on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

